Case 8:19-cv-01298-JLS-KES Document 216 Filed 03/16/21 Page 1 of 2 Page ID #:7382




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

      Case No. 8:19-cv-01298-JLS-KESx                                                   Date: March 16, 2021

  Title: TERRY SONNEVELDT, et al. v. MAZDA MOTOR OF AMERICA, INC., et al.

  PRESENT:
                   THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                        Jazmin Dorado                                        Not Present
                       Courtroom Clerk                                       Court Reporter

      ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:
                None Present                                          None Present


            PROCEEDINGS (IN CHAMBERS):                       Order DENYING without prejudice motion
                                                             to compel document production in 30 days
                                                             (Dkt. 214)

          On March 9, 2021, Plaintiffs filed a motion to compel Defendants Mazda Motor of America,
  Inc. d/b/a/ Mazda North American Operations (“MNAO”) and Mazda Motor Corporation (“MC”)
  (collectively “Mazda”) to “complete their production of documents responsive to Plaintiffs’ First
  Set of Requests for Production of Documents within thirty (30) days.” (Dkt. 214 at 2.) The motion
  is noticed for a hearing on April 6, 2021, such that the requested deadline for Mazda’s document
  production is May 2021.

          Plaintiffs argue that (1) Mazda had previously represented that it could complete its rolling
  production by January 2021; (2) Mazda’s production to date has been scant1; and (3) Plaintiffs need
  responsive documents before their June 4 deadline to move for class certification (a deadline the
  parties recently stipulated to extend to October 7 [Dkt. 215]).

          Mazda counters that it has filed a motion to dismiss that it believes will end the case (Dkt.
  201) and a motion to stay discovery while the District Judge considers the motion to dismiss (Dkt.
  170). The stay motion is noticed for a hearing on May 7, 2021. Mazda urges the Magistrate Judge
  to defer ruling on Plaintiffs’ motion until after May 7 so as to avoid a potential conflict with the
  District Judge’s ruling on the stay motion. Mazda also argues that Plaintiffs’ proposed 30-day
  timeline is unduly burdensome and unreasonable, because (1) the parties have yet to agree on
  custodians or search terms for locating relevant emails; (2) even after they do so (or have the
  Magistrate Judge resolve their disagreements), Mazda will need to run the agreed-upon searches
  and then review the hits (estimated to exceed 200,000 emails) for relevancy and privilege.

  1
      MC has produced no documents while MNAO has produced fewer than 300 documents. (Dkt. 241-1 at 7.)
Case 8:19-cv-01298-JLS-KES Document 216 Filed 03/16/21 Page 2 of 2 Page ID #:7383
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL

      Case No. 8:19-cv-01298-JLS-KESx                                                      Date: March 16, 2021
                                                                                                         Page 2


         The Court DENIES Plaintiffs’ request that Defendants complete their production in 30 days
  but ORDERS the parties to undertake the steps below to better position themselves to complete
  discovery promptly if the District Judge denies the stay motion.2 To that end:

          • Plaintiffs shall draft and submit to Defendants a proposal for completing electronic
  discovery. At a minimum, the proposal shall specify the requested custodians and search terms and
  address how non-English language documents will be handled. In drafting the proposal, Plaintiffs
  shall consider (1) whether particular discovery (perhaps about certain topics or from certain
  custodians) can be delayed until after class certification; (2) whether certain documents can be
  located without keyword searching; and (3) whether the use of certain search terms can be
  contingent on the resulting hits being below some reasonable number. Plaintiffs shall keep in mind
  Federal Rule of Civil Procedure 1 and the fact that whether particular discovery burdens are
  “proportional to the needs of the case” under Rule 26(b) now may depend on the likelihood of
  Plaintiffs’ claims surviving the pending motion to dismiss and certifying a class.

          • Within five (5) business days of receiving Plaintiffs’ proposal, Defendants shall respond
  with a counter proposal. If it is the easiest way to communicate proposed changes, Defendants may
  provide a redline of Plaintiffs’ proposal. Defendants should also keep in mind Rule 1, the fact that
  the Court typically does not stay discovery while a motion to dismiss is pending, and the fact that
  Defendants will need to produce documents relevant to the elements of class certification (and
  documents on which Defendants will rely to oppose class certification) in advance of Plaintiffs’
  deadline to move for class certification. Defendants shall also estimate the daily rate at which they
  anticipate being able to review hits and a schedule for producing a privilege log. Whatever searches
  are done, the Court expects that Defendants will disclose the total number of hits after de-
  duplication.

         • Within five (5) business days of receiving Defendants’ counter proposal, the parties shall
  meet and confer to see if they can resolve some of their disagreements.

          • Within five (5) business days of the conference, as to any matters on which they cannot
  agree, the parties will (1) file a notice reserving a date for a telephonic conference with the
  Magistrate Judge and (2) file a joint discovery proposal that clearly identifies (with headings,
  highlighting, or color-coding) (1) matters as to which there is no dispute, (2) Plaintiffs’ proposal for
  disputed matters; and (3) Defendants’ proposal for disputed matters. No later than two (2) days
  before the hearing, the parties may each file a letter brief (not exceeding 5 pages) explaining why
  their proposals are more reasonable.

                                                                               Initials of Deputy Clerk JD


  2
      The hearing on the Motion noticed for April 6, 2021, is taken OFF CALENDAR.
